Citation Nr: 0612589	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  00-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to an increased rating for chondromalacia 
patella of the left knee, rated 10 percent disabling. 

3.  Entitlement to an increased rating for a left hip 
disorder, currently rated 20 percent disabling. 

REPRESENTATION

Appellant represented by:  Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from April 1972 to 
March 1973.

The appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

Upon appeal, the Board in April 2001 reopened the claim of 
entitlement to service connection for a right knee disorder.  
The Board then remanded the claims on appeal for further 
development.  The Board requested additional development by a 
November 2003 remand.  The case now returns for further 
review.  

The Board notes that in the course of appeal, by a July 2002 
RO rating action, the veteran was assigned a separate 10 
percent evaluation for degenerative joint disease of the left 
knee with limitation of motion, with the previously assigned 
10 percent rating for the left knee characterized as for 
chondromalacia patella.  There was no disagreement with the 
assignment of the separate 10 percent rating for arthritis, 
so the appeal is limited to the issues set forth on the title 
page.  

The Board in its April 2001 remand noted that the RO in an 
August 1995 decision denied claims of entitlement to service 
connection for bilateral ankle disabilities, and for a left 
heel disability.  The Board then found that the veteran had 
submitted a notice of disagreement as to these three issues 
in January 1996, initiating appeals for these claims.  The 
Board required the RO to issue a statement of the case as to 
these claims, pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).  The RO noted but did not address these claims in a 
June 2001 statement of the case, reportedly because these 
claims would be reconsidered based on a change in the 
applicable law.  The RO issued a statement of the case as to 
these claims in July 2002, and the veteran failed to timely 
file a substantive appeal perfecting an appeal of these 
claims.  Because no timely substantive appeal was filed in 
response to that Statement of the Case, claims of entitlement 
to service connection for bilateral ankle disabilities, and 
for a left heel disability are not currently before the Board 
for appellate consideration.  38 C.F.R. §§ 20.200, 20.202, 
20.302 (2005).

The veteran alleged at a July 1999 VA examination that he 
lost his job due to his knees, and the records reflect that 
the veteran may not be presently substantially gainfully 
employed.  The RO has not since that examination addressed 
the issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) due to service-connected 
disabilities, and it is unclear from the record that the 
veteran wishes to pursue such a claim.  Accordingly, the 
veteran is hereby advised to submit a TDIU claim at the RO if 
he believes this entitlement is warranted.  38 C.F.R. § 4.16 
(2005).   


ORDER TO VACATE

The Board promulgated a decision on these issues on February 
17. 2006.  At that time, information in the claims folder 
indicated that the appellant was represented by the Disabled 
American Veterans.  

After that decision was released correspondence was received 
from the Agent in this case.  Documents submitted with a 
cover letter included information designating the Agent as 
the appellant's representative.  The documents were date 
stamped in September 2005, having been received at the RO.  
The documents were apparently not sent to the Board.

Thus, the decision of February 2006 was entered without the 
appellant's new agent having had an opportunity to make a 
presentation, and it has further been requested that a Board 
hearing be scheduled.  In view of this due process violation, 
the February 2006 decision will be vacated so that the 
hearing can be scheduled and the appellant's new agent can 
make whatever presentation desired.

An appellate decision may be vacated by the Board at any time 
upon request of an appellant or his or her representative, or 
on the Board's own motion, on the grounds of a denial of due 
process. 38 C.F.R. § 20.904(a) (2005).

Based on the lack of recognition of the appropriate 
representative, and based on the timely hearing request that 
should have been before the Board, the Board decision is 
vacated.  

Accordingly, in order to afford the veteran his due process 
rights, the February 17, 2006 decision is VACATED pursuant to 
38 C.F.R. § 20.904.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


